

113 SRES 278 ATS: Designating October 2013 as “School Bus Safety Month”.
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 278IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Thune (for himself and Mr. Rockefeller) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 2013 as School Bus Safety Month.Whereas approximately 450,000 public and private school buses carry 26,000,000 children to and from school every weekday in the United States;Whereas America's 450,000 public and private school buses comprise the largest mass transportation fleet in the Nation;Whereas during the school year, school buses make more than 55,000,000 passenger trips daily and students ride these school buses 10,000,000,000 times per year as the Nation’s fleet travels over 4,000,000,000 miles per school year;Whereas school buses are designed to be safer than passenger vehicles and are 13 times safer than other modes of school transportation, and 44 times safer than vehicles driven by teenagers;Whereas in an average year, about 25 school children are killed in school bus accidents, with one-third of these children struck by their own school buses in loading/unloading zones, one-third struck by motorists who fail to stop for school buses, and one-third killed as they approach or depart a school bus stop;Whereas The Child Safety Network, celebrating 25 years of national public service, has collaborated with the school bus industry to create public service announcements to reduce distracted driving near school buses, increase ridership, and provide free resources to school districts in order to increase driver safety training, provide free technology for tracking school buses, and educate students; andWhereas the adoption of School Bus Safety Month will allow broadcast and digital media and social networking industries to make commitments to disseminate public service announcements designed to save children’s lives by making motorists aware of school bus safety issues: Now, therefore, be itThat the Senate designates October 2013 as School Bus Safety Month.